Citation Nr: 1611330	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-25 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for osteoporosis, to include as due to a
qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a joint condition manifested by pain, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from May 1994 to October 1994, and from August 2005 to November 2006. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied claims for service connection for PTSD, osteoporosis, and "a joints condition claimed as pain in joints."  

The Board has recharacterized the issues broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disorder, to include PTSD, that was caused by his service. 

2.  The Veteran does not have osteoporosis, or a joint condition manifested by pain, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, that was caused by his service.
CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not caused by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).

2.  Osteoporosis, and a joint condition manifested by pain, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, were not caused by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, osteoporosis, and a joint condition manifested by pain, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317, that were caused by his active duty service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The regulations governing PTSD was amended, effective July 13, 2010.  75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093 - 45,094 (Aug. 4, 2014).  In this case, the new provision is not for application, as the claim was adjudicated by the RO in January 2008.

VA's General Counsel  has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  That is because section 8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388 , 1388-351, amended the status governing line of duty determinations and the definition of a "service-connected" disability.  38 U.S.C.A. §§ 101(16) and 105(a).  VA General Counsel  precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2015). 

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez  v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed."). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.   

The Veteran's service treatment records for his first period of active duty do not show treatment for bone, joint, or psychiatric symptoms, nor do they contain any relevant findings or diagnoses.  The Veteran's separation examination report, dated in October 1993, shows that his feet, upper and lower extremities, "spine, other musculoskeletal," and psychiatric condition, were clinically evaluated as normal.  The report notes that his feet were normal and had no symptoms.  It was also noted that he was "very slow following instructions," and "language ?", which the Board interprets to indicate that the Veteran, who is from Puerto Rico, may have had difficulty responding to examiners due to difficulties with English.  

In an associated "report of medical history," and an "applicant medical prescreening form," the Veteran indicated that he did not have a history of back trouble, "painful or 'trick' joints or loss of movement in any joint," "impaired use of arms, legs, hands, and feet," "swollen or painful joints," "arthritis, rheumatism, or bursitis," "bone, joint or other deformity," "painful or 'trick' shoulder or elbow," recurrent back pain, "'trick' or locked knee," foot trouble, depression or excessive worry, loss of memory or amnesia, frequent trouble sleeping, and "nervous trouble of any sort."

There are no relevant medical reports of record dated between the Veteran's first and second periods of active duty, other than records associated with duty with the National Guard.  These records include examination reports, dated in October 1998, and April 2003, which show that his feet, upper and lower extremities, "spine, other musculoskeletal," and psychiatric condition, were clinically evaluated as normal.  In both reports, the Veteran stated that he was in good health.  In an associated October 1998 "report of medical history," the Veteran indicated that he did not have a history of "arthritis, rheumatism, or bursitis," "bone, joint or other deformity," "painful or 'trick' shoulder or elbow," recurrent back pain, "'trick' or locked knee," foot trouble, depression or excessive worry, loss of memory or amnesia, frequent trouble sleeping, and "nervous trouble of any sort"; the space for "swollen or painful joints" was left blank.  The April 2003 report of medical history shows that the Veteran denied having a history of "painful shoulder, elbow or wrist (e.g. pain, dislocation, etc.)," "arthritis, rheumatism, or bursitis," recurrent back pain or any back problem, foot trouble (e.g., pain, corns, bunions, etc.), impaired use of arms, legs, hands, or feet, swollen or painful joints), knee trouble (e.g., locking, giving out, pain or ligament injury, etc.), any need to use corrective devices (such as prosthetic devices, knee  braces, back supports, lifts or orthotics. etc.), "bone, joint, or other deformity," evaluation or treatment for a mental condition, or suicide attempts.  He indicated that he was currently in good health.  

The Veteran's service treatment records for his second period of active duty do not show treatment for any relevant bone, joint, or psychiatric symptoms, nor do they contain any relevant findings or diagnoses.  They include an October 2005 pre-deployment health assessment (DD Form 2795), a September 2006 post-deployment health assessment (DD Form 2796), an October 2006 post-deployment health assessment (DD Form 2796), a November 2006 "reverse SRP health assessment, and a November 2006 report of medical assessment (DD Form 2697), which show the following: the Veteran was in Iraq between November 2005 and October 2006.  Prior to his deployment, he indicated that his health in general was excellent; he denied having any medical problems.  

During his deployment, he reported having symptoms that included weakness, back pain, and muscle aches.  He both denied and indicated that he had "swollen, stiff or painful joints," and difficulty remembering, and that he was constantly on guard, watchful, or easily startled.  He denied having nightmares, or having to try hard not to think about his deployment.  He indicated that his health in general was very good, or excellent.  He denied suffering any traumatic injury, any injury in the line of duty, developing any medical condition, or currently taking any medications.  The November 2006 report of medical assessment shows that the Veteran indicated that his health was the same since his last assessment, with no loss of duty for more than three days, no medical treatment, and no injury or illness; he was not taking any medications.  

As for the post-service medical evidence, VA progress notes, include a January 27, 2007 report, which shows that the Veteran denied having symptoms that included joint pain or swelling, arthralgias, myalgias, memory changes, or depression.  PTSD and depression screens were negative.  Two days later, on January 29, 2007, the Veteran complained of knee pain.  A depression screen was negative, and he denied having depression.  There were notations of knee arthralgia.  A July 2007 bone density scan revealed severe osteopenia on the region of the spine with 3 times the relative risk of a bone fracture upon correlation to a young population.  The bone scan report notes that patient BMD (bone mineral density) value in this area is within two and three standard deviations below the expected value for the age, and severe osteopenia on the region of the femoral fleck with 5 times the relative risk of a bone fracture upon correlation to a young population.  The patient BMD value in this area is within one and two standard deviations below the expected for the age.  A July 2007 X-ray report for the lumbosacral spine contains an impression of osteopenia.  X-rays for the bilateral knees and elbows were unremarkable.  Beginning in September 2007, the Veteran received treatment for complaints of psychiatric symptoms.  His diagnoses were major depressive disorder NOS, characterized as single episode, moderate, without psychotic features.  

Beginning in December 2008, he was also afforded Axis I diagnoses of PTSD.  An April 2010 report contains an Axis I diagnosis of adjustment disorder not otherwise specified, in total remission.  In October 2010, the Veteran was noted to have made so much improvement that he was discharged from the mental hygiene clinic.  

Reports, dated in December 2012, contain diagnoses of alcohol abuse, and alcohol withdrawal.   

A February 2103 report contains a diagnosis of alcohol dependence in early remission.  

Overall, the progress notes include notations of knee arthralgia, chronic low back pain, lumbago, and osteoporosis.  

A VA examination report, dated in August 2007, shows the following: the Veteran reported a history of osteoporosis with onset in July 2007, and symptoms of joint pain (back, right hip, and bilateral knees, elbows) since November 2005.  The disease did not occur before or during active service.  There was a history of depression, but not panic attacks, memory problems, anxiety, confusion, sleep impairment, substance abuse, or homicidal or suicidal symptoms.  A bone densitrometry test revealed severe osteopenia in the region of the spine.  An X-ray of the spine was noted to have revealed osteopenia.  The Veteran's osteopenia was associated with osteoporosis.  

A VA PTSD examination report, dated in January 2008, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report shows the following:  the Veteran reported having trouble sleeping with nightmares four times a week during service; upon his return from deployment he had symptoms that included irritability, moderate anxiety and depression, and severe flashbacks.  There was no alcohol or substance use or abuse.  The Axis I diagnosis was depressive disorder NOS (not otherwise specified).  The Veteran did not meet all of the criteria for PTSD, specifically, he did not have persistent avoidance of the stimulus.  

A VA PTSD disability benefits questionnaire (DBQ), dated in December 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report shows the following: the Axis I diagnosis was alcohol abuse.  Findings for each of the PTSD criterion were provided, however, the Veteran did not have a reliving of the experience, avoidant behavior symptoms, or hyperarousal symptoms.  The Veteran's symptoms do not meet the criteria for PTSD.  The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  

The examiner explained that the Veteran's alcohol abuse started in young adulthood, and that it is not related to military service or events during service.  The Veteran's mental conditions started on account of alcohol abuse, and it is a product of willful misconduct.  

A VA Gulf War General Medical disability benefits questionnaire (DBQ), dated in December 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report shows the following: a physical examination of the joints was normal.  The examiner concluded that the Veteran's osteoporosis is not at least as likely related to the Veteran's active duty service.  The examiner explained that the causes of osteoporosis in men are low testosterone levels, hormone imbalances like parathyroid hormone, low calcium, low vitamin D, thyroid conditions, smoking, or medication like chronic steroidal medication use.  

A VA joints disability benefits questionnaire (DBQ), dated in December 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report shows the following: X-rays of the ankles revealed bilateral posterior and right inferior calcaneal spurs.  X-rays of the wrists were normal.  The diagnoses were bilateral calcaneal spurs, and bilateral impingement syndrome, with associated ankle pain and shoulder pain, respectively.  No pathology of the wrist joints was found upon current examination.  The claimed condition is less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner explained that there is no evidence of osteoporosis, bilateral impingement syndrome, or bilateral calcaneal spurs found in the Veteran's STRs (service treatment records) that could correlate with the onset of these conditions during service.  

With regard to an undiagnosed illness, the examiner stated that the Veteran's disability pattern (bilateral shoulder impingement syndrome, and bilateral calcaneal spurs) is a disease with a clear and specific etiology and diagnosis, and that these conditions are related to musculoskeletal conditions that have an unrelated pathophysiology and etiology to toxic exposures.  Musculoskeletal conditions are associated to traumatic physical events mostly secondary to repetitive microtrauma that causes inflammation and as a consequence of musculoskeletal dysfunction.  

With regard to osteopenia, this is related to a medical entity with several possible etiologies that have an unrelated pathophysiology and etiology to the common toxic exposures related to the Southwest Asia scenario.  Osteoporosis is associated with metabolic bone disease which can be idiopathic or related to medical conditions unrelated to toxic exposures commonly seen in the Southwest Asia area.  At present, medical literature is inconclusive and not supportive regarding the etiology of this condition secondary to toxic exposures of the military population that served in Southwest Asia.  

No pathology of the wrist joints is found, therefore, an opinion was not provided as to a bilateral wrist joint condition.  

A VA PTSD disability benefits questionnaire (DBQ), dated in December 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  

The report shows the following: the Veteran admitted to drinking up to two six-packs of beer a day for the past six months.  

The Axis I diagnosis was alcohol use disorder, moderate, and alcohol-induced mood disorder.  The examiner concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner explained that the Veteran's service treatment records were silent for mental health referrals, personal requests, findings, diagnoses or treatment for a mental disorder.  The examiner further concluded that the Veteran's symptoms did not meet the criteria for PTSD, specifically, there were no intrusion symptoms, avoidance negative alterations in cognitions and mood, and alterations in arousal and reactivity.  

In an addendum to the December 2014 VA PTSD DBQ, dated in January 2015, the examiner indicated that the Veteran's claims file had been reviewed.  The examiner concluded that the Veteran's major depressive disorder is less likely than not incurred in or caused by his service.  The examiner explained that the Veteran's service treatment records were silent for mental health referrals, personal requests, findings, diagnoses or treatment for a mental disorder.  

As an initial matter, the Veteran's service records show that he meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  The Veteran's service personnel records confirm that he served in Iraq between 2005 and 2006.  

With regard to PTSD, the Board finds that the evidence is insufficient to show that the Veteran currently has PTSD.  In fact, there is highly significant medical evidence against such a finding, as noted above.  See Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  In particular, the January 2008, December 2012, and December 2014 VA PTSD examination reports show that all of the examiners concluded that the Veteran does not have PTSD. These opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, and they are accompanied by sufficient explanations and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

It is important for the Veteran to understand that while there is some evidence in support of his claim, which the Board has not ignored, there is significant evidence in this case of high probative weight against this claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for PTSD, and that the claim must be denied.

In reaching this decision, the Board has considered several findings of PTSD in a number of VA progress notes.  However, none of these reports are shown to have been based on a review of the Veteran's claims file or any other detailed and reliable medical history.  Prejean.  Furthermore, these reports all warrant less probative weight than the VA examination reports (in which the examiner determined that the Veteran does not have PTSD) as none of them contain an analysis or discussion as to whether or not all of the criteria for PTSD were met.  Neives-Rodriguez; see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claim.  Accordingly, the claim must be denied.

With regard to the claim for an acquired psychiatric disorder other than PTSD, the Board finds that the claim must be denied.  The Veteran's service treatment records have been discussed.  They do not show an relevant treatment, findings, or diagnoses, other than some slowness to respond to instructions in 1993 that was attributed to language difficulties.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  The December 2014 VA DBQ, and the January 2015 addendum, show that the Veteran does not currently have a diagnosis other than involving alcohol abuse, for which, compensation may not be awarded, even if such were shown during service.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(c).  However, during the appeal period he was noted to have acquired psychiatric disorders that include a depressive disorder.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

In any event, the earliest post-service medical evidence of treatment for psychiatric symptoms is dated in September 2007, which is about nine months after his active duty service, and there is no competent opinion of record in support of the claim.  In the January 2015 addendum to the December 2014 VA PTSD DBQ, the examiner specifically concluded that the Veteran's major depressive disorder is not related to his service.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and it is accompanied by sufficient explanations and findings.  Prejean; Neives- Rodriguez.  Accordingly, the claim must be denied.  

With regard to the claims for osteoporosis, and joint condition manifested by pain, the Board finds that the claims must be denied.  Although there are some subjective complaints of joint symptoms during service, the Veteran is not shown to have received any relevant treatment during service, nor are there any relevant findings or diagnoses.  The Board therefore finds that osteoporosis, and joint condition manifested by pain, are not shown during active duty service.  See 38 C.F.R. § 3.303(a), (b).  

There is no competent opinion in support of either of the claims.  The only competent opinions of record are found in the December 2012 and December 2014 VA Gulf War DBQs, and these opinions both weigh against the claim for osteoporosis.  Furthermore, in the December 2014 report, the examiner clearly indicates that the Veteran's osteoporosis, bilateral impingement syndrome, and bilateral calcaneal spurs, are not related to his service.   In this regard, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with these claims, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R.  § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  Accordingly, the Board finds that the preponderance of the evidence is against the claims on a direct basis, and that the claims must be denied.

The Veteran's representative appears to assert that the December 2014 VA examiner's opinion leaves room open for reasonable doubt as to osteopenia, citing the examiner's statement that the medical literature is inconclusive regarding the etiology of this condition secondary to toxic exposures of the military population that served in Southwest Asia.  However, medical evidence should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336, 338 (1997).  Here, the examiner stated that the Veteran's osteoporosis is related to a medical entity with several possible etiologies that have an unrelated pathophysiology and etiology to the common toxic exposures related to the Southwest Asia scenario, and that it is associated with metabolic bone disease which can be idiopathic or related to medical conditions unrelated to toxic exposures commonly seen in the Southwest Asia area.  "Idiopathic " means of unknown causation.  Lanthan v. Brown, 7 Vet. App. 359, 361 (1995); see also Allen v. Brown, 7 Vet. App. 439, 443 (1995).  Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2015); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The examiner further stated that, "At present, medical literature is inconclusive and not supportive regarding the etiology of this condition secondary to toxic exposures of the military population that served in Southwest Asia." (emphasis added).  
Therefore, when read in context, the Board finds that the December 2014 VA examiner's conclusion does not weigh in favor of the claim, and does not warrant a grant of the claim.

With regard to the application of 38 C.F.R. § 3.317, the Board finds that the preponderance of the evidence is against the claims that the Veteran has osteoporosis, or a joint disorder manifested by pain, due to an undiagnosed illness.  The December 2014 VA examiner clearly indicates that the Veteran's osteoporosis, bilateral impingement syndrome, and bilateral calcaneal spurs, are diagnosed conditions, and that the symptoms of these disorders are not due to undiagnosed illnesses.  This is consistent with the other medical evidence of record, to include the December 2012 VA Gulf War DBQ.  By definition, 38 U.S.C.A. § 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  

In addition, there is no competent evidence to show that the Veteran has bone density symptoms, or joint pain symptoms, due to an undiagnosed illness.  The December 2014 VA DBQ clearly indicates that the claimed symptoms are not related to an undiagnosed illness.  Given the foregoing, the Board finds that the Veteran is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied on any basis.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report the presence of joint pain and psychiatric symptoms, none of the claimed disabilities are a type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   

The Veteran has asserted that he had psychiatric symptoms during service, however, his service treatment records show that he consistently denied having any such symptoms.  See also January 27, 2007 VA progress note.  He is therefore found not to be an accurate historian.  Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's service treatment reports and post-service medical records have been discussed.  The Board has determined that service connection is not warranted for any of the claimed disabilities.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in August 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as March 2015.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has not been afforded examinations, and etiological opinions have been obtained. 

In October 2014, the Board remanded these claims.  The Board directed that the
Veteran's VA treatment reports dated since May 2009 should be obtained.  This has been done.  The Board further directed that the Veteran be scheduled for a Gulf War Protocol medical examination, and a mental disorders examination applying DSM-IV.  In December 2014, the Veteran was afforded examinations in compliance with the Board's instructions.  To the extent that the examiner appears to have applied DSM-5, this was not prejudicial to the Veteran, as there is no basis to find that the examiner's conclusion would have been different.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Specifically, the Veteran was shown not to have intrusion symptoms, avoidance negative alterations in cognitions and mood, and alterations in arousal and reactivity, and this precludes a PTSD diagnosis under both DSM-IV.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) (" QRDC DSM-IV").  In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claims on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim does not cause any prejudice to the Veteran.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, osteoporosis, and a joint condition manifested by pain, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


